FILED
                              NOT FOR PUBLICATION                            DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 AKHLAS NAIM GEORGE,                              No. 06-71167

               Petitioner,                        Agency No. A078-759-515

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Akhlas Naim George, a native and citizen of Iraq, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).



JLA/Research
judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an IJ’s

adverse credibility finding. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007).

We deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility determination

because the contradictory accounts of the mistreatment George suffered, coupled

with the differing accounts of her detentions and interrogations are material

discrepancies that go to the heart of her asylum claim. See Li v. Ashcroft, 378 F.3d

959, 962 (9th Cir. 2004). In the absence of credible testimony, George’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

       Because George’s CAT claim is based on the testimony the agency found

not credible, and she points to no evidence showing it is more likely than not she

will be tortured in Iraq, her CAT claim also fails. Id. at 1156-57.

       PETITION FOR REVIEW DENIED.




JLA/Research                              2                                     06-71167